DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drepper (US 2007/0204268).

With respect to claim 1, Drepper discloses: . A method for operating an electronic device including a plurality of cores, the method comprising: receiving at least one task, from an application, to run on a first core among the plurality of cores, wherein the at least one task is bounded to the first core ([0037], [0055]): 
determining a relative priority of the at least one task running on the first core with at least one second core among the plurality of cores in the electronic device ([0055]); and 


With respect to claim 2, Drepper discloses: wherein the relative priority corresponds to a special priority assigned to the at least one task bounded to the first core, wherein the at least one task bounded to the first core among the plurality of cores is configured to follow priority relation with the at least one second core among the plurality of cores in the electronic device ([0055], the priority dictates which context receives the dedicated resource).  

With respect to claim 4, Drepper discloses: wherein the first core is a bounded core and the at least one second core is a relative core ([0055]).  

	With respect to claims 11, 12, and 14, they recite similar limitations as claims 1, 2, and 4, respectively, and are therefore rejected under the same citations and rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Drepper (US 2007/0204268) in view of Chimene et al. (US 2016/0357600).

	With respect to claim 9, Drepper does not specifically disclose: segregating relative tasks into ready to run and blocked sections.  
	However, Chimene discloses: segregating relative tasks into ready to run and blocked sections ([0033]).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the techniques of Chimene so that after any priority inversion that is resolved to ensure that the priority threads do not unfairly compete for resources ([0020], Chimene)

With respect to claim 10, Chimen discloses: wherein the blocked sections contain relative tasks not eligible to run on the bounded core due to relative priority ([0033]).

With respect to claims 19 and 20, they recite similar limitations as claims 9 and 10, respectively, and are therefore rejected under the same citations and rationale.

Allowable Subject Matter
Claims 3, 5-8, 13, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.